EXHIBIT 10.11 Via email:Bob@scripsamerica.com April 22, 2010 Mr. Robert Schneiderman, CEO Mr. Steve Urbanslci, CFO Scripsamerica, Inc. 843 Persimmon Lane Langhorne, PA 19047 Dear Bob and Steve, We are pleased that you have selected United Capital Funding Corp. to serve your professional funding needs. We look forward to helping your Company grow and prosper. At United Capital Funding, we pride ourselves on our open communication between our clients and our team of professional staff. Please feel free to call us at any time with any questions that you may have on your relationship. We have attached to this letter several very important documents which taken together, largely reflect the economic and legal relationship between our companies. We have presented a summary of the major business aspects of the Agreements below. ●
